

116 HR 1294 IH: Employee Profit-Sharing Encouragement Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1294IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to deny the deduction for executive compensation unless
			 the employer maintains profit-sharing distributions for employees.
	
 1.Short titleThis Act may be cited as the Employee Profit-Sharing Encouragement Act of 2019. 2.Denial of deduction for executive compensation unless employer maintains profit-sharing distributions (a)In generalSection 162 of the Internal Revenue Code of 1986 is amended by redesignating subsection (s) as subsection (t) and by inserting after subsection (r) the following new subsection:
				
					(s)Executive compensation paid by employers who do not maintain profit-Sharing distributions
 (1)In generalIn the case of a specified employer, no deduction shall be allowed under this chapter for applicable employee remuneration with respect to any highly compensated individual (within the meaning of section 105(h)) for any taxable year unless qualified profit-sharing distributions are made during such taxable year.
 (2)Qualified profit-sharing distributionsFor purposes of this subsection— (A)In generalThe term qualified profit-sharing distributions means a cash distribution made pursuant to a written plan of the employer under which—
 (i)employees (including part-time employees) who have been employed for at least 1 year as of the date of the distribution have a right to such distribution, and
 (ii)the amount of such distributions are defined under such plan on the basis of a measure of the receipts, profit, revenues, or earnings of such employer.
 (B)Minimum distribution requirementsSuch term shall not include any distributions made pursuant to such plan during the taxable year if the aggregate distributions made pursuant to such plan during such taxable year are less than 5 percent of the employer’s net income for the taxable year as determined pursuant to the employer’s books and records prepared in accordance with the employer’s accounting procedures.
 (C)NondiscriminationSuch term shall not include any distributions made pursuant to such plan during the taxable year unless such plan satisfies requirements similar to the requirements of section 401(k)(3)(A)(ii) applied by treating the distributions made pursuant to the plan as though such distributions were contributions paid over to the trust referred to in such section.
 (D)Exception if distributions would jeopardize the businessAn employer shall not fail to be treated as making qualified profit-sharing distributions during the taxable year to the extent that such employer establishes to the satisfaction of the Secretary by clear and convincing evidence that making such distributions would jeopardize the ability of the employer to continue as a going concern.
 (3)Specified employerFor purposes of this subsection— (A)In generalThe term specified employer means, with respect to any taxable year, any employer which meets the gross receipts test of section 448(c) (determined without regard to paragraph (4) thereof) for such taxable year.
 (B)Application of gross receipts test to individuals, etcFor purposes of subparagraph (A), in the case of any employer which is not a corporation or a partnership, the gross receipts test referred to in such subparagraph shall be applied in the same manner as if each trade or business of such employer were a corporation or partnership.
 (4)Applicable employee remunerationFor purposes of this subsection, the term applicable employee remuneration has the meaning given such term by subsection (m)(4), determined without regard to subparagraph (B) thereof.
 (5)Controlled groupsFor purposes of this subsection, all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as one employer.
 (6)CoordinationRules similar to the rules of subparagraphs (D) and (E) of subsection (m)(4) shall apply for purposes of this subsection.
 (7)Authority to address abuseThe Secretary shall have the authority to address any abuses by employers under this subsection, including, but not limited to, a reduction in employee compensation or benefits in conjunction with the payment of qualified profit-sharing distributions..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			